DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 15/847,443 filed on
02/18/2021
Status of Claims:
Claims 1-4 are pending in this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/202 has been entered. 
Response to Arguments
Applicant’s arguments filed in the amendment filed 02/18/2021 regarding to arguments on claims 1 and 3 are not persuasive.
Regarding claim 1 and 3:
The Applicant argued that neither Somnez nor Gardner teaches “receive relational information from a plurality of relational structures, wherein at least two of the relational structures are in different ontological domains”. The examiner thanks the applicant for his explanation on the citation of Garner (Paragraph [0020]) on “[0228]: In one embodiment, two or more ontologies or portions of ontologies may be merged and exported (or exported separately and then merged). For this merger, two or more sets of ontological data may be mapped against one another”. The system of Garner has a functionality of merging plurality of ontologies and before the merging process, the system collects the respective data sets which are from different ontologies. Thus, data or information are collected from at least two different ontologies for the mapping process to merge different ontologies. Therefore, Garner teaches the limitation “receive relational information from a plurality of relational structures, wherein at least two of the relational structures are in different ontological domains”.
The applicant also argued that neither Somnez nor Gardner teaches “create one or more upper ontologies from the relational information and the additional information based on the analysis”. The Examiner agrees that Somnez no longer teaches the limitation, however, Garner teaches the deficiency. The Examiner respectfully submits that Garner discloses “[0228]: In one embodiment, two or more ontologies or portions of ontologies may be merged and exported (or exported separately and then merged). For this merger, two or more sets of ontological data may be mapped against one another. Each of the concepts and relationships from the individual sets of data may be compared to one another for corresponding concepts and relationships. These comparisons may take into account varying linguistic forms and semantic differences in terms used in the constituent sets of data. A single merged ontology representing the total knowledge of the individual sets of data structure may result. This process may occur prior to export, or may be performed after export. An example of when two or more ontologies (or portions thereof) may be merged and/or exported may include a federated ontology environment (e.g., when more than one group contributes to the development of ontological knowledge in an area). For example, "Group A" may assemble a "kinase" ontology, while "Group B" assembles a muscle toxicity ontology, in which a number of kinases are referenced. These two ontologies may be merged and then exported as a single ontology. This single ontology may contain knowledge that was not present in the two separate ontologies by themselves”. The system of Garner merges two or more sets of ontological data from different ontologies into one resultant ontology. Thus the merged ontology is created by collecting data from different ontologies so Garner clearly teaches “create one or more upper ontologies from the relational information and the additional information based on the analysis”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Somnez (USPGPUB 20150095303) in view of Gardner (PGPUB 20060053098).
Regarding claim 1, Somnez teaches  a system for automatically creating and merging ontological databases of knowledge comprising: a computing device comprising a memory and a processor ([0048]: The system includes a processor that is in communication with memory devices); an automated ontology engine comprising a first plurality of programming instructions stored in the memory and operating on the processor, wherein the first plurality of programming instructions, when operating on the processor, cause the computing device to: receive relational information from a plurality of relational structures, wherein at least two of the relational structures are in an ontological domain ([0043] The system acquires data related to a plurality of entities (relational information) from a plurality of heterogeneous data sources based on a customized configuration. The customized configurations defined by configuring a customizable data model such as an ontology); receive additional information from a plurality of sources relevant to the relational information ([0042]: Configuration information (additional information) associated with each of a plurality of heterogeneous data sources are collected. The configuration information includes any relevant information (e.g., forms, parameters, fields, etc.) and an automated index generator comprising a second plurality of programming instructions stored in the memory and operating on the processor, wherein the second plurality of programming instructions, when operating on the processor, cause the computing device to create a searchable index of the upper ontologies created by the automated ontology engine ([0030]: The system stores integrated and unified entity-centric knowledge base in a graph structure with a common upper ontology wherein upper ontology supports very broad semantic interoperability between a large number of domain ontologies that are accessible under the upper ontology. [0035]: The system creates a vertical search engine that indexes contents specialized by location, by topic, or by industry, and may be geared to businesses or enterprises).  
Gardner teaches at least two of the relational structures are in different ontological domains ([0228]: In one embodiment, two or more ontologies or portions of ontologies may be merged and exported (or exported separately and then merged). For this merger, two or more sets of ontological data may be mapped against one another. Each of the concepts and relationships from the individual sets of data may be compared to one another for corresponding concepts and relationships. Thus, data from different ontologies are collected for the subsequent mapping and merging); create one or more upper ontologies from the relational information and the additional information based on the analysis ([0228]: In one embodiment, two or more ontologies or portions of ontologies may be merged and exported. For this merger, two or more sets of ontological data may be mapped against one another. Each of the concepts and relationships from the individual sets of data may be compared to one another for corresponding concepts and relationships. These comparisons may take into account varying linguistic forms and semantic differences in terms used in the constituent sets of data. A single merged ontology representing the total knowledge of the individual sets of data structure may result. This process may occur prior to export, or may be performed after export. An example of when two or more ontologies (or portions thereof) may be merged and/or exported may include a federated ontology environment (e.g., when more than one group contributes to the development of ontological knowledge in an area). For example, "Group A" may assemble a "kinase" ontology, while "Group B" assembles a muscle toxicity ontology, in which a number of kinases are referenced. These two ontologies may be merged and then exported as a single ontology. This single ontology may contain knowledge that was not present in the two separate ontologies by themselves. Thus, an upper ontology/ merged ontology is created with data from different ontologies). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Gardner teachings in the Somnez system. Skilled artisan would have been motivated to incorporate the having plurality data sources from different ontologies taught by Gardner in the Somnez system so an upper ontology is created to increase the relevance between data and the query. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 3, the disclosed method is performed by all the limitations of the system disclosed in claim 1. Please refer to paragraph regarding claim 1 shown above.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Somnez (USPGPUB 20150095303) in view of Gardner (PGPUB 20060053098) and Cooper (PGPUB 20140074826).
Regarding claim 2, Somnez teaches wherein ontologies are upper ontologies ([0030]: Upper ontology describes general concepts that are the same or similar across most, if not all, knowledge domains. The upper ontology supports very broad semantic interoperability between a large number of domain ontologies that are accessible under the upper ontology); a search handler comprising a third plurality of programming instructions stored in the memory and operating on the processor, wherein the third 2plurality of programming instructions, when operating on the processor, cause the computing device to: receive search queries from users ([0038]: The system has an API server that connects to a search engine which allows sending a query by the API user, and returning structured results back to an API user); and provide context based search results to the user in response the search query ([0038]: The system returns structured and integrated search results back to the API user).
Somnez in view of Gardner does not explicitly teach obtain contextual information about the search query and the user making the query; predict the user's intent based on a contextual analysis of the search query itself and the user making the 
Cooper teaches obtain contextual information about the search query and the user making the query([0012] line 4-9, [0031] line 8-11: The system adds contextual information along with the query based on the user profile and session information of the query); predict the user's intent based on a contextual analysis of the search query itself and the user making the query  ([0051] line: The system processes the query based on the contextual analysis (language conditions) and the user (information of the querier). [0058], line 7-22: The system matches the contextual analysis and the user with the conditions of the rules to determine the user intent and generate appropriate responses); compare the predicted user intent to the searchable index of upper ontologies from the automated index generator ([0056] line 6-11: The ontology is used to determine the relationship of the user’s query to the information (examples) by the system, [0053], line 22-27: where the system matches the user intent with the user’s query to compare the query with the information of the ontology). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Cooper teachings in the Somnez and Gardner system. Skilled artisan would have been motivated to incorporate comparing user intent to the ontologies taught by Cooper in the Somnez and Gardner system to increase the relevancy that the user is expected based on their intents. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 4, the disclosed method is performed by all the limitations of the system disclosed in claim 2. Please refer to paragraph regarding claim 2 shown above.




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.V./           Examiner, Art Unit 2153                                                                                                                                                                                             /ALFORD W KINDRED/                                                                                              Supervisory Patent Examiner, Art Unit 2153